Citation Nr: 1550043	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a Travel Board hearing, which was scheduled for September 2015 at the RO in Seattle, Washington.  Notices of the date, time, and location are of record.  The Veteran failed to appear, and has not asserted any good cause for such or otherwise requested that the Board hearing be rescheduled.  Therefore, this matter is ready for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  There is no competent medical evidence of diagnosed PTSD.

2.  The Veteran has a diagnosed schizotypal personality disorder.

3.  The Veteran is not shown by the most probative evidence of record to have an acquired psychiatric disorder other than PTSD that is etiologically related to a disease, injury, or event in service; psychoses is not shown by the most probative evidence to have manifested to a compensable degree within one year of discharge.

CONCLUSIONS OF LAW

1.  A personality disorder does not constitute a disease or injury for VA compensation purposes; therefore, service connection for a schizotypal personality disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(c), 3.310, 3.655, 4.9, 4.127 (2015).

2.  Service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted; service connection for psychoses may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a September 2007 notice letter fully satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service records, VA treatment records, and private treatment records have all been associated with the claims file.  The Board adds that in March 2008, the RO sent a letter to the Veteran requesting that he provide information regarding any outstanding private or Vet Center treatment records, but no response was ever received.  Therefore, the Board finds the duty to assist in this regard has been satisfied.  Although the Board acknowledges the Veteran has referenced receipt of benefits from the Social Security Administration (SSA), there is no indication these relate to his claim psychiatric disorders.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA's duty to assist also includes the duty to provide a VA examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in October 2010.  Subsequently, he repeatedly failed to report for scheduled VA examinations in January 2012, August 2013, and December 2014.  38 C.F.R. § 3.655 provides that when a claimant fails to report to a scheduled VA examination in connection with an original service connection claim, the claim shall be decided based on the evidence of record.  The Board adds that the Veteran's representative was issued a notice describing 38 C.F.R. § 3.655 prior to the last scheduled VA examination, and no good cause has been alleged or otherwise shown for the failure to report.  Therefore, in this case, although the October 2010 VA examination may not be entirely adequate, there is no further duty to offer another scheduled VA examination, and this matter shall be decided based on the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including psychosis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of psychoses.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  In this case, however, as explained below, there is no competent, credible evidence of psychoses within one year of discharge, and no evidence of continuity of symptomatology since service.

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2012).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2012); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran served on active duty from January 17, 1968 to April 20, 1968.  He claims that he has an acquired psychiatric disorder, to include PTSD and depression, due to his active service.

With regard to the veteran's claimed PTSD, there is no medical evidence of record of clinically diagnosed PTSD, or any treatment for diagnosed PTSD, including in the Veteran's VA and private treatment records from Pike Medical Center.  There are only the Veteran's own lay reports of having a history of PTSD.  See, e.g., VA treatment records, September 7, 2012 (podiatry note - but diagnosing instead clinical depression), April 7, 2009 (ER treatment for cervical and knee pain).  Although the Board acknowledges that one August 2007 Pike Medical Center record includes "PTSD" in the chronic problem list, this again is clearly based on the Veteran's reported history, as none of the Veteran's records from the Pike Medical Center dated since 2003 show any discussion of, treatment for, or diagnosis of PTSD.  

The Board finds that the Veteran, as a lay person, is not shown in this case to have the requisite medical education, experience, or training to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, to the extent the Veteran opines he actually has PTSD, the Board finds he is not shown to be competent to opine such.  Also, the mere transcription of the Veteran's lay history by a physician does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current, competent diagnosis of PTSD, the Veteran's claim for service connection for such may not be granted.  See id.

With regard to the Veteran's claimed acquired psychiatric disorder other than PTSD, Pike Market Medical records dated from June 2003 to August 2007 reflect diagnosed depression and anxiety.  VA treatment records reflect diagnosed schizotypal personality disorder, and rule-out schizophrenia versus schizotypal personality disorder in August 2007; depression, anxiety, and schizotypal personality disorder in December 2007; depression versus schizotypal personality disorder in April 2009; and psychosis NOS versus paranoia in April 2009.  An October 2010 VA examination report reflects diagnosed schizotypal personality disorder.

The Board will now address whether the Veteran's diagnosed psychiatric disorders are related to his active service.

The Veteran's January 1968 enlistment examination report shows that on entry into service, the Veteran was noted as having strong feelings against war and fighting and a combat assignment, and that he was depressed and had considered suicide.  It also noted that the Veteran had used LSD the week prior.

A March 1968 hospitalization narrative summary (psychiatric) reflects the Veteran was brought to the emergency room unresponsive, but physical and neurological examinations were negative.  The Board adds that the diagnosis on admission was noted as drug abuse, and later a provisional diagnosis of drug abuse versus malignancy was noted.  A history was noted in the narrative summary that when the Veteran reported to his unit, he would not sign his security forms stating that he was a Buddhist.  Then, he was noted as having gone AWOL for a week and upon his return being found in bed with his eyes dilated and he would not speak.  Physical examination was normal, and he responded to painful stimuli.  It was specifically noted there was no evidence of psychosis.  Upon being told he would return to duty, he attempted to hang himself.  A diagnosis of conversion reaction, acute, severe, manifested by mutism and inability to move, was recorded, and he was recommended for administrative separation.

A subsequent March 1968 chaplains evaluation report notes reflects he opined that the veteran had degenerated since February, attempted suicide twice, and was withdrawing within himself, and that he further opined the Veteran's ability to cope with adult life was negligible and that he should be separated. 

An April 1968 neuropsychiatric evaluation report reflects the Veteran was a constant user of hallucinogenic drugs, and had an inability to adjust to military life.  It was further noted that the Veteran did not suffer from any mental disease or derangement.  Rather, the psychiatrist diagnosed schizoid personality disorder, and recommended the Veteran for separation due to a personality disorder of such a severity to not be expected to respond to treatment or confinement. 

Subsequently, an April 1968 clinical record notes a diagnosis of schizoid personality disorder.

The Board acknowledges that the Veteran asserts he was assaulted on three occasions in service.  See Statement, December 2007.  First, he alleges he was beaten for not changing his religious designation, and that his back was injured in the assault.  See also Statement, October 2007.  Second, he alleges he was beaten and then put into a gas chamber without a mask for an hour, that he was vomiting blood, and then forced to march.  Third, he alleges in his December 2007 statement that he was held down in his bed by his drill sergeant and beaten by his company commander, dragged on his back and feet, and taken to Madigan hospital (he reported in one part of his statement he was beaten in the sternum, and another part that it was in his abdomen).  He also alleged that others threatened to kill him, and that he went AWOL in service to eat food that was not poisoned.  In an April 2008 statement, regarding his third alleged assault, he asserts that he was dragged down stairs after being beaten in his bed, with his head hitting each stair, and that at the time, that he was badly injured, and that he had been fasting for three weeks.

Post-service, the first record of psychiatric complaint is in his private treatment records from Pike Market Medical dated from June 2003 to August 2007, which reflect he was followed for depression and anxiety, and that he reported chronic pain, lack of funds for medical care, and homelessness.  See, e.g., June 2003, January 2005, January 2006, and January 2007.  

The Veteran's VA treatment records reflect he established care there in April 2007.  A June 2007 record notes that the Veteran's mood was dysphoric and suspicious, with schizoid tendencies, noting he gave bizarre explanations for his symptoms and was paranoid.  

An August 2007 psychological note reflects the Veteran reported chronic depression that he attributed to his pain, and it was noted that he exhibited symptoms of paranoia.  It was noted that on entering the exam room, the Veteran reported difficulties with the receptionist, then that he was "deeply disturbed" by the on-hold message encouraging veterans to stay active and healthy, and then that he held out his mail and alleged that the post office was trying to keep his mail from him.  It was noted that the Veteran reported "intense pain," and that "he mentions several times that his spine is not connected to his pelvis. . . This idea is not the only example of bizarre ideation.  He also talked about construction workers testing a laser level from a rooftop that temporarily blinded him and may have - in his words left permanent damage."  He also reported that his back pain was due to post-polio syndrome and that he had three motor vehicle accidents involving whiplash.  He reported he believed doctors killed his mother through chemotherapy - that they "glued her lungs to her lung cavity."  He reported he was beaten three times in service by his company commander because he was a Buddhist, and that he did not receive any treatment.  He also reported a few incidents where he was harassed sleeping in his vehicle (and he reported he was homeless).  He reported that post-service he had an intake completed at the Vet Center, but that the records were lost (as noted in the VCAA section above, the Veteran did not respond to a request for identification of any outstanding Vet Center records).  

A subsequent August 2007 psychology note reflects diagnosed schizotypal personality disorder.  It was noted that he had trust issues, particularly with government figures, going back to his time in service.

Another August 2007 psychology note reflects diagnosed rule-out schizophrenia versus schizotypal personality disorder, but it was noted that the psychologist only had 30 minutes with the Veteran and more time was needed to determine the presence and nature of possible hallucinations.

A December 2007 VA treatment record reflects schizotypal personality disorder, depression, anxiety NOS, and chronic pain were diagnosed.  It was noted the Veteran reported being assaulted in service, and also mistreatment years ago by a dentist.  It was also noted that the Veteran refused to be seen and evaluated by a psychiatrist or to be transferred to mental health for long-term care, and that he was not interested or willing to engage in talk of therapy.  Interestingly, however, the Veteran reported in an August 2008 statement in support of his claim that he was never offered any psychological counseling or help by VA.

An April 2009 VA emergency room triage reflects the Veteran presented reporting suicidal thoughts but denying any plan due to "pain all over."  He reported he experienced suicidal ideation at times when his pain is intolerable.  Diagnoses of depression vs. schizotypal, and chronic pain, were recorded, and he was referred for mental evaluation.  Notably, however, a VA depression screen just a few days prior was negative.

The April 2009 VA psychological evaluation note reflects diagnosed psychosis NOS versus paranoia.  The Veteran reported a history in service of being badly beaten by Army staff in service, and being put in a gas chamber without a mask with gas that made his eyes tear and burn.  He reported he was subsequently hospitalized in a psychiatric ward in service, where he reports he was "abused" for being a Buddhist.  He also reported being assaulted by other people in his life, and acknowledged paranoid thoughts of people being outside his van and feeling like it was rocking at night.  He also reported he was not service-connected because his military records were stolen or lost.  It was noted that the Veteran was paranoid of everyone, but did not have any one specific delusion about anyone in particular.  It was noted that the Veteran first presented to the VA medical center as a patient (generally) in 2007.  The Veteran refused any psychiatric treatment for "anxiety or depression related to his pain."

The Board acknowledges an October 2010 VA examination report, which reflects that the VA examiner diagnosed a schizotypal personality disorder, and opined that the Veteran's service "at least as likely as not triggered onset or asymptomsravated sy [sic] which have never abated since that time."  The Board acknowledges that the VA examiner noted, however, that only some of the Veteran's treatment records were available for review.

With regard to the Veteran's depression, the Board acknowledges that it was noted on entry, albeit relating to the Veteran's having been drafted and having feelings against war and combat.  Therefore, although it may arguably have been noted on entry, the Board will concede that it was not shown on entry as having preexisted service.  Therefore, the presumption of soundness applies.

The Board also acknowledges that, post-service, the Veteran's Pike Market Medical records show that from 2003 to 2007, he was followed for diagnosed depression, and that a December 2007 VA treatment record shows diagnoses including depression.

However, in light of all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's depression is related to his active service.  The Board emphasizes that there is no medical opinion of record etiologically linking the Veteran's depression to his active service.

The Board acknowledges that the Veteran has essentially alleged continuity of symptomatology of his depression since service.  See, e.g., DRO Hearing Transcript.  In that regard, the Board finds the Veteran's statements made in support of his claim of continuity of symptomatology since service to be not credible because it is inconsistent with his repeated reports over several years to his own treating physicians that he was depressed due to chronic pain, and the Board notes that he is not presently service connected for any disability.  See, e.g., VA treatment record, April 3, 2009; Statements, December 2007 and April 2008; see also Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board adds that generally, statements made to treating physicians for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Based thereon, the Board finds the Veteran's statements to his own treating physicians that he was depressed due to chronic pain to be more credible.

In addition to the Veteran's contradictory statements, the Board notes that despite the Veteran's alleged continuity of symptomatology, there is no record of complaint or treatment for over 25 years post-service, which prolonged period the Board finds weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  While it cannot be the sole factor, it can be considered in making a negative inference.

The Board acknowledges that the Veteran was noted in service by the chaplain as having attempted suicide twice, and that his representative argued at the DRO hearing that there was continuity of symptomatology, among other things, shown in the fact that there were the suicide attempts in service, that the Veteran reported suicidal thoughts post service, and in the fact that the Veteran reported at the DRO hearing that he attempted suicide the day prior by walking into a street with moving vehicles.  The Board also acknowledges that the VA treatment records show that the Veteran has, at times, reported suicidal ideation or thoughts.  However, the Board emphasizes that the Veteran was hospitalized for several days in service, and had a psychiatric evaluation, but his symptoms and behavior, including his suicide attempts, were never attributed to depression.  Rather, they were ultimately attributed to a schizotypal personality disorder, which personality disorder is addressed in detail below.  Furthermore, even if, hypothetically, the Veteran's suicide attempts in service were due to depression, and even if the Veteran's recent suicidal thoughts and actions were due to current depression, as explained above, the Board ultimately finds the Veteran's alleged continuity of symptomatology to be not credible.  Regardless, continuity of symptomatology applies to those chronic diseases listed in section 3.309; depression is not a listed chronic disability.  Finally, there is no medical opinion of record otherwise etiologically linking the Veteran's depression to his active service, and this claim will be decided based on the evidence of record because the Veteran failed to report for several scheduled VA examinations.  See 38 C.F.R. § 3.655 (2015).

With regard to the Veteran's diagnosed anxiety, and psychosis NOS versus paranoia, the Board finds that the preponderance of the evidence is against finding that these disorders are related to the Veteran's active service.  There is no medical opinion of record etiologically linking these diagnosed conditions to the Veteran's active service.  Insofar as the Veteran asserts continuity of symptomatology since service in statements in support of his claim, the Board finds the objective psychiatric evaluations performed in service, which ultimately attributed the Veteran's symptoms in service to his personality disorder, to weigh heavily against his allegation that he has continued to experience anxiety, psychosis, or paranoia since service.  Moreover, the prolonged period without complaint shown since service weighs heavily against his alleged continuity of symptomatology.  The Board adds that there is no credible evidence of psychosis manifesting to a compensable degree within one year of the Veteran's separation from service, such that service connection may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  To the extent the Veteran may allege he did indeed experience psychosis within one year of his separation from service, for the reasons explained below, the Board has found that the Veteran, overall, is not credible.

In that regard, the Board has seriously considered the Veteran's reported assaults in service, and his assertion that he has an acquired psychiatric disorder due to those assaults in service.  However, the Board ultimately finds the Veteran, overall, to be not credible, including with regard to these allegations.  As explained in detail above, he has made statements in support of his claimed depression that are inconsistent with his reports to his own treating physicians, which tends to diminish his overall credibility.  Moreover, regarding the alleged assault leading to his hospitalization in March 1968, in which alleged assault he asserts he was beaten in his bed, then dragged by his legs down two flights of stairs with his head hitting each stair and injuring his back, the Board emphasizes that physical examination of the Veteran on admission to the hospital was entirely negative.  Surely, if his head was dragged across two flights of stairs, some sort of injury would be shown in the objective findings, or there would be some record of complaint.  Therefore, again, the Veteran's statements in support of his claim are inconsistent with the medical evidence of record, which further diminishes his credibility overall in this case.  Similarly, there is no evidence of any other record of complaint of any other injuries sustained from beatings or other alleged physical abuse in service.  The Board notes in that regard that the Board is mindful of the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  This case, however, is distinguishable in that there is certainly no lack of medical records.  The Veteran's claims file includes several service treatment records, including hospitalization records and evaluations performed in connection with the hospitalization, but simply no record of any complaints of or any other indication of assault injuries, including but not limited to when he was physically examined at the hospital after he alleges his head was dragged down two flights of stairs.  Even the chaplain did not make any mention of any allegations of any assaults in his recommendation that the Veteran be discharged.  The Board adds that the Veteran has also made other incredulous statements, including his testimony at the DRO hearing that a clinician at Pike Market Medical "shut me up" and did not want to hear about his problems and that they threatened to "lock me up," and that VA medical center staff had "lied" to him about a number of things, as well as his allegation in August 2007 that the post office was trying to keep his mail from him.  As noted above, a December 2007 VA treatment record reflects the Veteran refused to be seen and evaluated by a psychiatrist or to be transferred to mental health for long-term care, and that he was not interested or willing to engage in talk of therapy, yet, by contrast, the Veteran reported in an August 2008 statement in support of his claim that he was never offered any psychological counseling or help by VA.  As noted above, in August 2007, the Veteran alleged to the clinician "several times that his spine is not connected to his pelvis."  While, arguably, these types of statements could be attributed to paranoia, the Board will not substitute its own medical judgement in this case; furthermore, again, the Veteran failed to report to his VA examinations such that this case must be decided on the evidence of record, and, regardless, the Veteran was specifically noted in service as not having any paranoia.  Thus, the Board finds the Veteran, overall, to be not credible.

With regard to the Veteran's diagnosed rule-out schizophrenia, the Board finds this "rule-out" diagnosis to be merely speculative.  See Goss v. Brown, 9 Vet.App. 109, 114 (1996) (phrase "could not rule out" was too speculative to establish medical nexus).

With regard to the Veteran's diagnosed schizotypal personality disorder in service and post-service, the Board notes that service connection cannot be granted for a personality disorder, except where it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected").  However, "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected." 38 C.F.R. § 4.127 (2015).  In this case, the Veteran is not service-connected for any acquired psychiatric disorder.  Therefore, there can be no service connection for any personality disorder as secondary to an acquired psychiatric disorder, or as superimposed upon by an acquired psychiatric disorder.

As a final matter, with regard to the Veteran's alleged claustrophobia, the Board notes that there is no record of any medically diagnosed claustrophobia disorder.  See Statement, April 2008.  To the extent that the Veteran alleges he nevertheless has experienced claustrophobia, the Board finds that the Veteran has not shown himself to be competent to diagnose claustrophobia or otherwise link the disorder to service.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, for the reasons explained above, the Board concludes that service connection for an acquired psychiatric disorder, to include (but not limited to) PTSD and depression is not warranted; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, psychosis, and schizotypal personality disorder is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


